Citation Nr: 1519235	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-15 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right upper extremity.  

3.  Entitlement to a rating in excess of 30 percent for peripheral neuropathy of the left upper extremity.  

4.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.  

5.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2011 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan denied service connection for the claimed bilateral hearing loss; granted service connection for peripheral neuropathy of the right and left lower extremities, evaluating both disabilities as 20 percent disabling; increased the disability rating for peripheral neuropathy of the right upper extremity to 20 percent disabling, and increased the disability rating for peripheral neuropathy of the left upper extremity to 30 percent disabling.  

At the beginning of the appeal, the Veteran was represented by the Veterans of Foreign Wars of the United States.  In an April 2012 VA Form 21-22a, the Veteran appointed James G. Fausone, Esq., as his attorney and representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631(f)(1).  

In his June 2011 notice of disagreement (NOD), the Veteran also disagreed with the part of the August 2011 rating decision that denied his claim for a higher rating for diabetes mellitus, type II.  This issue was included in the April 2013 statement of the case (SOC).  However, the Veteran did not include this issue on his May 2013 substantive appeal, and in fact, he noted in the form that he wished to withdraw his appeal for a higher rating for diabetes mellitus, type II.  According to the Veteran, he only wished to continue his appeal for service connection for bilateral hearing loss, as well as higher ratings for his peripheral neuropathy of the upper and lower extremities.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  As such, the issue of entitlement to a higher rating for diabetes mellitus is not before the Board.  

In addition to the claims folder, this appeal was also processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records

The issues of entitlement to initial ratings in excess of 20 percent for the right and left lower extremity; entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right upper extremity; and entitlement to a rating in excess of 30 percent for peripheral neuropathy of the left upper extremity, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is as likely as not that the Veteran's hearing loss is attributable to his military service.  







CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 5107(b)(West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2014)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with the claim for entitlement to service connection for bilateral hearing loss, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2014).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In rendering a decision on appeal, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In the present appeal, the Veteran contends that he developed bilateral hearing loss due to exposure to acoustic trauma while serving in the military.  In considering the evidence of record, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.  

In making this determination, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran has been diagnosed as having bilateral hearing loss.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  In this regard, the Veteran was afforded a VA audiological evaluation in August 2010, and on the authorized audiological evaluation, pure tone thresholds, in decibels were shown to be:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
65
65
LEFT
25
30
30
60
65

Results from this audiological evaluation establish that the Veteran has a current hearing disability that satisfies the criteria under 38 C.F.R. § 3.385 (2014).  

Although the service treatment records are absent any complaints of, or treatment for hearing problems, the Veteran's military records reflect that his military occupational specialty (MOS) was that of Supply Clerk, and his personnel records show that he served in the Republic of Vietnam from February 1967 to November 1967.  In a June 2010 statement, the Veteran described his exposure to acoustic trauma during his tour of duty in Vietnam.  According to the Veteran, while stationed at Dzon Base, his responsibilities included driving a five ton tractor/trailer truck into Saigon on a regular basis to pick up and deliver various supplies, including heavy guns and tank engines.  The Veteran described the noise emitted by the diesel engines as loud, and noted that military drivers would often "rev the engines on to truck to get...people to move out of their way in the street."  The Veteran also stated that he volunteered for night missions, which often included six to seven trucks and thus exposure to the noises and sounds produced by these trucks.  The Veteran further recalled being stationed at Lai Khe Base in Vietnam, during which time he and his fellow servicemen were exposed to harassment fire (a type of gunfire used to warn their enemy that the base was on alert and thus deter them from trying to advance near their base) on a nightly basis.  The Veteran also recounted occasional exposure to the firing of 105 cannon guns, and recalled a particular incident wherein his unit was involved in a mortar attack.  Based on the Veteran's recollection, 200 mortars were shot at his unit while they were inside a bunker.  In addition, the Veteran described his exposure to the noises and sounds produced by the five or six helicopters on base that were located close to the tents where they slept.  

The Veteran maintains that his hearing loss was first made apparent to his family during his initial summer home after his discharge, and specifically, when he fell asleep during a July 4th firework display.  According to the Veteran, his family described the fireworks as incredibly loud, yet he slept soundly through it.  The Veteran further commented that he tends to sleep through all kinds of racket, and always has to watch television at a high volume, adding that nowadays, even when they are one floor apart and inside their bedroom with the door closed, his family can still hear the television when he is watching it.  The Veteran asserted that he has never held a civilian job that exposed him to loud noises, adding that he worked as a designer post-service, and his job involved working at a drafting table in a quiet engineering environment.  

The Board notes that the Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

With regard to the credibility of the Veteran's statements, the Board notes that "definitions of credibility do not necessarily confine the concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .'  Credibility. . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  As previously noted above, the Veteran's DD 214 in the current appeal shows that his Military Occupational Specialty (MOS) was that of a Supply Clerk, and the service personnel records reflect that he served in Vietnam from February 1967 to November 1967.  Moreover, the service personnel records also reflect that the Veteran was assigned to the 701st Main Support Battalion with the 1st Infantry Division during his period of service in Vietnam.  Indeed, the Board can find no information in the claims file that calls into question the Veteran's statements about noise exposure from the noises and sounds produced from diesel engines, gunfire, and mortar explosions while performing his duties.  While every detail of the Veteran's description has not been corroborated, there is nothing in the record that specifically contradicts the Veteran's account of having been exposed to extreme noise levels in service.  Indeed, it is feasible that the Veteran was exposed to significant acoustic trauma while assigned to an infantry unit in Vietnam and working within close proximity to the firing of guns, cannons, and other types of weaponry-especially if he was not provided with any form of hearing protection.  Therefore, the Board concludes that the Veteran's description of noise exposure while serving as a supply clerk in Vietnam is credible, and concedes that the Veteran was exposed to extreme noise levels during service.  

Thus, the remaining question pertaining to service connection is whether the Veteran's bilateral hearing loss is related to his military noise exposure.  The record reflects that the Veteran underwent a VA audiological examination as part of a general evaluation in October 1994, the results of which revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 10, 10, 5, 40 and 45.  For the left ear, auditory thresholds in the same frequencies were recorded as 10, 0, 5, 30 and 55.  The Veteran was diagnosed with having mild to moderate high frequency sensorineural hearing loss bilaterally.  

Private treatment records reflect that the Veteran underwent an audiological evaluation at an Ear, Nose, and Throat (ENT) medical facility in May 2010, and the results of this evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
70
90
LEFT
20
20
35
70
90

The private audiogram results were provided in graph form, and the Board has provided the numeric equivalents above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  During the evaluation, the Veteran attributed his hearing loss to his noise exposure in service.  Based on the audiometric findings, and their interview with the Veteran, the ENT specialist, N.O., M.D. diagnosed the Veteran with sensorineural hearing loss and noise-induced hearing loss.   

In a July 2010 letter, an audiologist at the same private facility, A. L., Au.D., interviewed him regarding his military and medical history, and noted that the Veteran's MOS included warehousing and driving a truck.  A.L. also noted that the Veteran served in Vietnam, and had exposure to noises and sounds produced by artillery fire while stationed there.  The Veteran stated that after service, he worked as a designer and was employed at small shops doing drafting-type work for a combined twenty-seven years.  He also noted that he worked for his uncle in a tool and die shop for eight years.  The Veteran did not report any occupational noise exposure from these jobs, but did report recreational noise exposure when participating in recreational sports and woodworking activities.  The Veteran further reported that his hearing had grown progressively worse throughout the years.  Based on her discussion with, and previous evaluation of the Veteran, A.L. determined that it is as likely as it is not that the Veteran hearing loss was initiated by military noise exposure, and aggravated by presbycusis and occupational and recreational noise exposure.  

The Veteran was afforded a VA audiological examination in August 2010, at which time he provided his military and medical history, and described his exposure to acoustic trauma in service.  Based on his audiological evaluation of the Veteran, the VA examiner diagnosed the Veteran with mild to severe mid to high frequency sensorineural hearing loss bilaterally.  Based on his review of the claims file, as well as his discussion with, and evaluation of the Veteran, the examiner conceded the Veteran's in-service noise exposure, but noted that audiological evaluations conducted during the enlistment and separation examinations revealed normal hearing thresholds bilaterally.  According to the examiner, when comparing both audiological examinations, no standard threshold shift (STS) is evident.  Based on these findings [that the audiological evaluation at separation revealed normal hearing bilaterally with no evident STS], the examiner determined that it is less likely as not that the Veteran's hearing loss is the result of his military noise exposure.  

The Veteran has described a history of exposure to loud sounds in service and has stated that his hearing loss is due to this exposure.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  
In considering the evidence of record, the Board finds that the Veteran's current hearing loss cannot be reasonably disassociated from his conceded in-service exposure to loud noises.  In arriving at this decision, the Board relies on the Veteran's conceded in-service noise exposure and his credible post-service assertions that he began experiencing hearing problems since his discharge from service.  In addition, the Board notes that the RO granted the Veteran's claim for service connection for tinnitus based on the same claim of noise exposure in the August 2011 rating decision.  The fact that the Veteran has been granted compensation for a service-related hearing problem adds to the credibility of his contention that his hearing loss is related to service because 'an associated hearing loss is usually present' with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  

The Board acknowledges the August 2010 VA medical opinion which does not relate the Veteran's hearing loss to service.  In rendering his negative opinion, the VA examiner predominantly relies on the Veteran's normal audiological results at the time of discharge.  By noting that the Veteran was shown to have normal hearing on his separation examination report, the VA examiner may have been "implying" that had there been noise-induced hearing loss in service, it would have been detected by the evaluation at separation.  Nevertheless, the examiner did not actually state this clearly, and the Board concludes that "inferring" that this is what he meant from what he did say would be tantamount to the Board rendering its own unsubstantiated medical opinion, and the Board is precluded from doing so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In addition, although the examiner conceded the Veteran's in-service exposure to acoustic trauma, he does not appear to have given much weight to the effect this type of exposure may have had on his hearing, as well as the Veteran's assertions that his hearing problems were noticeable to others very soon after his separation from service.  Furthermore, the examiner did not explain why he related the Veteran's tinnitus to his in-service noise exposure but did not relate his hearing loss to the same.  Although the Veteran had occasional recreational noise exposure post-service, the evidence of record reflects that his initial exposure to extreme noises occurred during his military service.  Indeed, 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between in-service exposure to loud noise and a current disability.  See Hensley v. Brown, 5 Vet. App. 155.  Without further discussion regarding the significance of normal hearing at separation from service or an indication as to why delayed onset hearing loss would weigh against a finding that such hearing loss was related to service, the Board finds that the August 2010 VA examiner's opinion concerning the etiology of the Veteran's hearing loss has little probative value.  When weighed against the Veteran's conceded in-service noise exposure, his reported onset in service, as well as the private May 2010 evaluation and the positive July 2010 opinion issued through the ENT clinic, the Board finds the evidence is at least in equipoise that the Veteran's hearing loss is related to his conceded in-service noise exposure.  

Based on the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has bilateral hearing loss that was incurred during his active military service as a result of exposure to loud noises.  Accordingly, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

The Veteran's service-connected peripheral neuropathy of the right upper extremity is currently rated as 20 percent disabling, and his service-connected peripheral neuropathy of the left upper extremity is rated as 30 percent disabling.  In addition, the Veteran's service-connected peripheral neuropathy of the right and left lower extremities are both separately evaluated as 20 percent disabling each.  The Veteran contends that his neurological symptoms are more severe than that reflected by the disability ratings assigned.  

In the May 2013 substantive appeal, the Veteran, through his attorney, reported to experience a loss of his fine and gross motor skills in the upper extremities, explaining that he has a difficult time holding a glass of water, and has been forced to use a "Sippy cut" to prevent losing his grip.  With respect to his lower extremities, the Veteran indicated that he a difficult time standing upright, and his propensity for falling has become so frequent that he decided to install foam padding in the garage - his chosen locale for solace from the rest of the world.  According to the Veteran, since the garage is the place he goes to purposely be alone, the foam was installed to prevent significant injury from a fall when there are no others around.  In the September 2013 statement, the Veteran, through his attorney, indicated that the peripheral neuropathy in his four extremities has worsened in significant ways, and reiterated assertions made in the May 2013 substantive appeal, describing how his day-to-day functional abilities had been affected as a result of his peripheral neuropathy.  Noting that his last examination was several years old, the Veteran requested a more current examination to determine the extent and severity of his peripheral neuropathy.  

Indeed, the record reflects that the Veteran has not been afforded another VA neurological examination since August 2010, more than four years ago.  When a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination. VAOPGCPREC 11-95 (1995).  Consequently, a new VA neurological examination is warranted for the purpose of determining the current severity of the Veteran's peripheral neuropathy in the upper and lower extremities.  

Also, by a May 2013 rating decision, the RO denied the Veteran's claim for entitlement to a TDIU.  In correspondence dated in May 2014, the Veteran expressed his disagreement with the RO's decision to deny this claim.  The United States Court of Appeals for Veterans Claims (Court) has held that, when an appellant files a timely NOD as to a particular issue and no statement of the case (SOC) is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Under these circumstances, an SOC concerning the issue of entitlement to a TDIU should be issued.  

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction (AOJ) shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his peripheral neuropathy in the upper and lower extremities.  This shall specifically include updated treatment records from VA and any private treatment providers, if available.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2. Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected peripheral neuropathy of the lower extremities.  The claims folder, as well as records on Virtual VA and VBMS must be made available to the examiner in conjunction with the examination.  

Any indicated evaluations, studies, and tests, must be accomplished and the results must be included in the examination report.  The examiner must identify all symptoms that are associated with the Veteran's service-connected peripheral neuropathy of the lower extremities.  

The examiner should specifically indicate whether the Veteran's disabilities more nearly approximate mild, moderate, moderately severe, or severe nerve impairment.  The nerves affected should be specifically identified and, for each nerve affected, the disability should be described in this manner.  It should also be noted whether he has marked muscular atrophy, incomplete paralysis of the affected nerve; or complete paralysis of the affected nerve (i.e., the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost).  Additionally, any marked muscular atrophy or functional impairment of the lower extremities deemed to be associated with the Veteran's service-connected peripheral neuropathy of the right or left lower extremity must be identified.  

Also, the examiner is requested to provide an opinion as to any impact that the Veteran's peripheral neuropathy of the lower extremities has on his ability to work.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  All opinions expressed should be accompanied by supporting rationale.  

3. Then, the Veteran should be afforded a VA examination to determine the current severity of his service-connected peripheral neuropathy of the upper extremities.  The claims folder, as well as records on Virtual VA and VBMS must be made available to the examiner in conjunction with the examination.  

Any indicated evaluations, studies, and tests, must be accomplished and the results must be included in the examination report.  The examiner must identify all symptoms that are associated with the Veteran's service-connected peripheral neuropathy of the upper extremities.  

The examiner should specifically indicate whether the Veteran's disabilities more nearly approximate mild, moderate, or severe nerve impairment.  The nerves affected should be specifically identified and, for each nerve affected, the disability should be described in this manner.  It should also be noted whether he has incomplete paralysis of the affected nerve; or complete paralysis of the affected nerve (i.e., the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances).  
Additionally, any functional impairment of the upper extremities deemed to be associated with the Veteran's service-connected peripheral neuropathy of the right and left upper extremity must be identified.  

Also, the examiner is requested to provide an opinion as to any impact that the Veteran's peripheral neuropathy of the upper extremities has on his ability to work.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  All opinions expressed should be accompanied by supporting rationale.  

4. Then, furnish the Veteran an SOC regarding the claims for entitlement to a TDIU.  The Veteran should be informed that he must file a timely substantive appeal in order to perfect an appeal to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302(b).  Only if the Veteran files a timely appeal should this additional issue be returned to the Board.  

5. Following completion of the above, re-adjudicate the issues of entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right upper extremity; entitlement to a rating in excess of 30 percent for peripheral neuropathy of the left upper extremity; and entitlement to initial ratings in excess of 20 percent for the right and left lower extremity.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and give the Veteran and his attorney the opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


